Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zachary Sakoi on 6/1/2022.

The application has been amended as follows: 
Claim 23: “The system of claim 1, wherein the side protrusion element further includes a 

Allowable Subject Matter
Claims 1-5, 7-8, 11-18, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Villarreal et al. (US5668452A). Villarreal et al. fails to teach/disclose all of the limitations of independent claims 1, 17 and 21, including the following limitations of claim 1: “a hole extending through the side protrusion element in a second direction transverse to the first direction, the hole extending from a first surface of the side protrusion element to a second surface of the side protrusion element opposite to the first surface, the hole configured to receive a portion of the gripper when removing the cassette from the inner tank of the chemical container”, the following limitations of claim 17 regarding the configuration of the volume object as having: “an upper portion coupled to the sidewall portion, the upper portion including a groove; a lid on the upper portion and in the groove; and an interior space defined by respective interior surfaces of the sidewall portion and the lid, the interior space sealed from the chemical solution”; as well as the following limitations of claim 21: “a hole extending through the side protrusion element in a second direction transverse to the first direction, the hole extending from a first surface of the side protrusion element to a second surface of the side protrusion element opposite to the first surface, the hole configured to receive a portion of the gripper when removing the space filling device from the container”. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711